Complainant-appellant, Jack Webb, filed a complaint, exrelatione, pursuant to R.C. 733.72, requesting that certain officials of the village of Mantua, including the mayor, clerk-treasurer, village administrator and members of council, be removed from office for alleged malfeasance or misfeasance.
Specifically, complainant-appellant alleged that the village officials were guilty of malfeasance or misfeasance for (1) failing to competitively bid health insurance coverage for themselves and village employees for the years 1988-1991; (2) authorizing in-term pay raises for the mayor, clerk-treasurer, and village administrator; and (3) interfering with the development of certain property located in the village in which appellant has an interest.
Pursuant to R.C. 733.73, the court appointed the Portage County Prosecuting Attorney to represent complainant-appellant, after the village solicitor asked to withdraw due to a legal conflict of interest with complainant-appellant. Complainant-appellant sought the appointment of a special prosecutor to represent his interest because assistant prosecutor, Kent M. Graham, sought a dismissal of the complaint. The probate court denied the motion for the appointment of a special prosecutor, stating that the Revised Code does not provide for such appointment and the facts do not warrant it.
The assistant prosecutor appeared on behalf of the village of Mantua and not the complainant-appellant, who then elected to represent himself pro se.
Based on the exhibits and briefs submitted by the parties, the court found, as a matter of law, that the actions of the village officials did not constitute malfeasance or misfeasance requiring the removal of such officials. Accordingly, the *Page 494 
court granted the motions to dismiss filed on behalf of the village and village officials on all counts against all defendants-appellees.
Complainant-appellant has filed a timely appeal raising the following assignments of error:
"1. The trial court erred to the prejudice of the plaintiff-appellant in considering the Village of Mantua's motion to dismiss the complaint.
"2. The trial court erred to the prejudice of the plaintiff-appellant in deciding facts to be tried by a jury when a jury trial had been demanded.
"3. The trial court erred to the prejudice of the plaintiff-appellant in applying R.C. 735.051 to 731.141 for the purchase of insurance.
"4. The trial court erred to the prejudice of the plaintiff-appellant in holding that R.C. 731.13 does not apply in the Eleventh District.
"5. The trial court erred to the prejudice of the plaintiff-appellant in considering defendant's motion to dismiss and in the alternative for a summary judgment.
"6. The trial court erred to the prejudice of the plaintiff-appellant in considering another ongoing action of the plaintiff."
Prior to considering the merits of appellant's assignments of error, we must first consider whether appellant has any standing to bring this appeal.
R.C. 733.72 provides the means in which any elector may file a complaint to remove an elected official from office for misfeasance or malfeasance. R.C. 733.73 states that the village solicitor, city law director or the prosecuting attorney shall appear on behalf of the complainant.
The statutory sections in R.C. Chapter 733 do not provide for private individuals' participation in the proceedings. See In rePickering (1970), 25 Ohio App.2d 58, 61-62, 54 O.O.2d 85, 86-87,266 N.E.2d 248, 251-252.
Statutes that authorize the removal of an elected official are quasi-penal in character. In re Pickering at 62, 54 O.O.2d at 87, 266 N.E.2d at 252, citing McMillen v. Diehl (1934),128 Ohio St. 212, 214, 190 N.E. 567, 568; see, also, State ex rel.Stokes v. Cuyahoga Cty. Probate Court (1970), 22 Ohio St.2d 120,124, 51 O.O.2d 180, 183, 258 N.E.2d 594, 596; State ex rel.Sterne v. Hamilton Cty. Bd. of Elections (1969), 20 Ohio St.2d 41, 49 O.O.2d 241, 252 N.E.2d 641. The penalty is the removal of the elected official pursuant to R.C. 733.76. As such, it is a public right, not a private right being vindicated.
As in a criminal case, only the state can prosecute cases brought under R.C. 733.72. A complainant in a criminal case has no standing to file an appeal from the dismissal or other disposition of charges by a prosecuting attorney. Columbus v.Tullos (1964), 1 Ohio App.2d 107, 110, 30 O.O.2d 121, 122, *Page 495 204 N.E.2d 67, 68. The decision to pursue or move for the dismissal of criminal charges is vested in the state, not with a private citizen. Brown v. Best Products Co. (1985), 18 Ohio St.3d 32,35, 18 OBR 69, 72, 479 N.E.2d 852, 855. Prosecuting attorneys have discretion as to what cases they will prosecute. State exrel. Tipton v. Schisler (Sept. 25, 1991), Scioto App. No. 90CA1926, unreported, 1991 WL 192733; Pierce v. Court of CommonPleas (Apr. 16, 1992), Cuyahoga App. No. 62734, unreported, at 6, 1992 WL 80041. Thus, a criminal complainant is without standing to appeal the state's successful request for a dismissal of a criminal case.
In this context, we note with interest that other specific statutes in the Revised Code involving the subject of the removal of public officials do not provide for the express legal representation by another public entity or official, vis-a-vis, prosecuting attorney, law director, solicitor: for example, R.C.3.08 (removal of public officials generally); and R.C. 315.06
(removal of county engineer).
Additionally, ethical considerations for members of the bar are relevant here. Attorneys, whether acting in the private or public sector, are constrained by ethical considerations from maintaining frivolous or extremely dubious actions: EC 7-13 provides: "The responsibility of a public prosecutor differs from that of the usual advocate; his duty is to seek justice, not merely convict." Further, EC 7-14 provides:
"A government lawyer who has discretionary power relative to litigation should refrain from instituting or continuing litigation that is obviously unfair. * * * A government lawyer in a civil action or administrative proceeding has the responsibility to seek justice and to develop a full and fair record, and he should not use his position or the economic power of the government to harass parties or to bring about unjust settlements or results."
Appellees submit that the pleadings and the underlying factors here presented these types of concerns.
Thus, in our view, the decision not to persist in an action under a complaint brought under R.C. 733.72 is vested in the prosecuting body, not appellant. In the present case, appellee, village of Mantua, filed a motion to dismiss pursuant to Civ.R. 41, asking the trial court to dismiss this action on the merits. The other appellees, the elected officials, followed suit and filed a motion to dismiss or in the alternative motion for summary judgment.
Our review of the trial court's October 15, 1991 judgment entry indicates that the trial court exercised its jurisdiction pursuant to Civ.R. 41(A)(2) and dismissed this case. Therefore, appellant is without standing to appeal the state's dismissal pursuant to the appellees' motions. *Page 496 
Since appellant is without standing to pursue this appeal, we decline to review the merits of the alleged assignments of error, including appellant's fifth assignment of error as to whether the trial court improperly granted the dismissal request under Civ.R. 41 while engaging in a summary judgment exercise. Further, we also will not address the subject of alternate remedies available to a citizen under such circumstances.
The judgment of the trial court is affirmed for the reasons set forth in this opinion.
Judgment affirmed.
CHRISTLEY, J., concurs.
MAHONEY, J., dissents.